Case 4:20-mj-00866 Document 1 Filed on 05/20/20 in TXSD Page 1 of 3



                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                                  May 20, 2020
                                                                          
                                                          David J. Bradley, Clerk of Court

                                            4:20mj0866
Case 4:20-mj-00866 Document 1 Filed on 05/20/20 in TXSD Page 2 of 3
Case 4:20-mj-00866 Document 1 Filed on 05/20/20 in TXSD Page 3 of 3
